Name: Commission Regulation (EC) No 1894/98 of 3 September 1998 amending Regulation (EEC) No 3046/92 with regard to the simplification of the statement of net mass
 Type: Regulation
 Subject Matter: consumption;  technology and technical regulations;  economic analysis;  trade policy;  trade
 Date Published: nan

 Avis juridique important|31998R1894Commission Regulation (EC) No 1894/98 of 3 September 1998 amending Regulation (EEC) No 3046/92 with regard to the simplification of the statement of net mass Official Journal L 245 , 04/09/1998 P. 0036 - 0040COMMISSION REGULATION (EC) No 1894/98 of 3 September 1998 amending Regulation (EEC) No 3046/92 with regard to the simplification of the statement of net massTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member States (1), as last amended by Commission Regulation (EEC) No 3046/92 (2), and in particular Article 23 (3) and Article 30 thereof,Whereas the quantity of goods is a reliable and stable item of information which is necessary for comparisons of international trade;Whereas the quantity units are used for checking the reliability of the data collected and for calculating indices;Whereas, pursuant to Regulation (EEC) No 3046/92, of the quantity units, net mass, in kilograms, is the main indicator and should in principle be mentioned for every type of goods but is not the most appropriate unit of measurement for certain products; whereas the party responsible for providing information should therefore be exempted from indicating net mass in such cases;Whereas, Regulation (EC) No 3046/92, as amended by Regulation (EEC) No 2385/96 (3), already contained an initial list of products for which the parties responsible for providing information are not required to specify the net mass; whereas, insofar as possible, other goods should be added to this list;Whereas the measures provided for in this Regulation are consonant with the opinion of the Committee on statistics relating to the trading of goods between Member States,HAS ADOPTED THIS REGULATION:Article 1 Annex IV to Regulation No 3046/92 is replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 September 1998.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ L 316, 16. 11. 1991, p. 1.(2) OJ L 307, 23. 10. 1992, p. 27.(3) OJ L 326, 17. 12. 1996, p. 10.ANNEX 'ANNEX IVList of Combined Nomenclature subheadings referred to in Article 11(a)0105 11 110105 11 190105 11 910105 11 990105 12 000105 19 200105 19 900407 00 112202 10 002202 90 102202 90 912202 90 952202 90 992203 00 012203 00 092203 00 102204 10 112204 10 192204 10 912204 10 992204 21 102204 21 112204 21 122204 21 132204 21 172204 21 182204 21 192204 21 222204 21 242204 21 262204 21 272204 21 282204 21 322204 21 342204 21 362204 21 372204 21 382204 21 422204 21 432204 21 442204 21 462204 21 472204 21 482204 21 622204 21 662204 21 672204 21 682204 21 692204 21 712204 21 742204 21 762204 21 772204 21 782204 21 792204 21 802204 21 812204 21 822204 21 832204 21 842204 21 872204 21 882204 21 892204 21 912204 21 922204 21 932204 21 942204 21 952204 21 962204 21 972204 21 982204 21 992204 29 102204 29 122204 29 132204 29 172204 29 182204 29 422204 29 432204 29 442204 29 462204 29 472204 29 482204 29 582204 29 622204 29 642204 29 652204 29 712204 29 722204 29 752204 29 812204 29 822204 29 832204 29 842204 29 872204 29 882204 29 892204 29 912204 29 922204 29 932204 29 942204 29 952204 29 962204 29 972204 29 982204 29 992205 10 102205 10 902205 90 102205 90 902206 00 102206 00 312206 00 392206 00 512206 00 592206 00 812207 10 002207 20 002209 00 992716 00 003702 51 003702 53 003702 54 103702 54 905701 10 105701 10 915701 10 935701 10 995701 90 105701 90 905702 20 005702 31 105702 31 305702 31 905702 32 105702 32 905702 39 105702 39 905702 41 105702 41 905702 42 105702 42 905702 49 105702 49 905702 51 005702 52 005702 59 005702 91 005702 92 005702 99 005703 10 105703 10 905703 20 115703 20 195703 20 915703 20 995703 30 115703 30 195703 30 515703 30 595703 30 915703 30 995703 90 105703 90 905704 10 005704 90 005705 00 105705 00 315705 00 395705 00 906101 10 106101 10 906101 20 106101 20 906101 30 106101 30 906101 90 106101 90 906102 10 106102 10 906102 20 106102 20 906102 30 106102 30 906102 90 106102 90 906103 11 006103 12 006103 19 006103 21 006103 22 006103 23 006103 29 006103 31 006103 32 006103 33 006103 39 006103 41 106103 41 906103 42 106103 42 906103 43 106103 43 906103 49 106103 49 916103 49 996104 11 006104 12 006104 13 006104 19 006104 21 006104 22 006104 23 006104 29 006104 31 006104 32 006104 33 006104 39 006104 41 006104 42 006104 43 006104 44 006104 49 006104 51 006104 52 006104 53 006104 59 006104 61 106104 61 906104 62 106104 62 906104 63 106104 63 906104 69 106104 69 916104 69 996105 10 006105 20 106105 20 906105 90 106105 90 906106 10 006106 20 006106 90 106106 90 306106 90 506106 90 906107 11 006107 12 006107 19 006107 21 006107 22 006107 29 006107 91 106107 91 906107 92 006107 99 006108 11 106108 11 906108 19 106108 19 906108 21 006108 22 006108 29 006108 31 106108 31 906108 32 116108 32 196108 32 906108 39 006108 91 106108 91 906108 92 006108 99 106108 99 906109 10 006109 90 106109 90 306109 90 906110 10 106110 10 316110 10 356110 10 386110 10 916110 10 956110 10 986110 20 106110 20 916110 20 996110 30 106110 30 916110 30 996110 90 106110 90 906112 11 006112 12 006112 19 006112 31 106112 31 906112 39 106112 39 906112 41 106112 41 906112 49 106112 49 906115 11 006115 12 006115 19 106115 19 906210 20 006210 30 006211 11 006211 12 006211 20 006211 32 316211 32 416211 32 426211 33 316211 33 416211 33 426211 42 316211 42 416211 42 426211 43 316211 43 416211 43 426212 10 006212 20 006212 30 006401 10 106401 10 906401 91 106401 91 906401 92 106401 92 906401 99 106401 99 906402 12 106402 12 906402 19 006402 20 006402 30 006402 91 006402 99 106402 99 316402 99 396402 99 506402 99 916402 99 936402 99 966402 99 986403 12 006403 19 006403 20 006403 30 006403 40 006403 51 116403 51 156403 51 196403 51 916403 51 956403 51 996403 59 116403 59 316403 59 356403 59 396403 59 506403 59 916403 59 956403 59 996403 91 116403 91 136403 91 166403 91 186403 91 916403 91 936403 91 966403 91 986403 99 116403 99 316403 99 336403 99 366403 99 386403 99 506403 99 916403 99 936403 99 966403 99 986404 11 006404 19 106404 19 906404 20 106404 20 906405 10 106405 10 906405 20 106405 20 916405 20 996405 90 106405 90 907101 10 007101 21 007101 22 007103 91 007103 99 007104 10 007104 20 007104 90 007105 10 007105 90 007106 10 007106 91 107106 91 907106 92 107106 92 917106 92 997108 11 007108 12 007108 13 107108 13 307108 13 507108 13 907108 20 007110 11 007110 19 107110 19 307110 19 507110 19 907110 21 007110 29 007110 31 007110 39 007110 41 007110 49 007116 10 007116 20 117116 20 197116 20 908504 10 108504 10 918504 10 998504 21 008504 22 108504 22 908504 23 008504 31 108504 31 318504 31 398504 31 908504 32 108504 32 308504 32 908504 33 108504 33 908504 34 008504 40 108504 40 308504 40 508504 40 938504 50 108518 21 908518 22 908518 29 908539 10 108539 10 908539 21 308539 21 928539 21 988539 22 108539 29 308539 29 928539 29 988539 31 108539 31 908539 32 108539 32 508539 32 908539 39 008539 41 008539 49 108539 49 308540 11 118540 11 138540 11 158540 11 198540 11 918540 11 998540 12 008540 20 108540 20 308540 20 908540 40 008540 50 008540 71 008540 72 008540 79 008540 81 008540 89 118540 89 198540 89 908542 13 118542 13 138542 13 158542 13 178542 13 228542 13 258542 13 278542 13 328542 13 358542 13 378542 13 418542 13 438542 13 458542 13 478542 13 498542 13 518542 13 558542 13 618542 13 638542 13 658542 13 678542 13 698542 19 158542 19 228542 19 258542 19 278542 19 318542 19 358542 19 418542 19 558542 19 628542 19 688903 91 108903 91 918903 91 938903 91 998903 92 108903 92 918903 92 998903 99 108903 99 918903 99 999001 30 009001 40 209001 40 419001 40 499001 40 809001 50 209001 50 419001 50 499001 50 809003 11 009003 19 109003 19 309003 19 909006 53 109006 53 909202 10 109202 10 909202 90 109202 90 309202 90 909203 00 909204 10 109204 10 909204 20 009205 10 009207 90 10`